Citation Nr: 0003678	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as being proximately due to 
or the result of smoking cigarettes during active military 
service.

2.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as being proximately due 
to or the result of smoking cigarettes during active military 
service.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1948 to August 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and assigned a rating of 10 percent.  In 
subsequent rating decisions, the RO assigned a rating of 30 
percent and, then, 50 percent for PTSD, each effective from 
the date of service connection in July 1992.  However, the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  The issue of entitlement to a 
rating in excess of 50 percent for PTSD is the subject of the 
REMAND part of this decision.

The veteran has also appealed a rating decision in which the 
RO denied entitlement to service connection for asbestosis, 
and COPD and arteriosclerotic peripheral vascular disease, 
claimed by the veteran as being the result of smoking 
cigarettes.



FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current COPD disability and injury or disease 
during the veteran's active service, including smoking 
cigarettes during his active military service.

2. The record does not contain competent evidence of a nexus 
between current arteriosclerotic peripheral vascular disease 
and injury or disease during the veteran's active service, 
including smoking cigarettes during his military service.  

3.  The record contains no competent medical evidence that 
the veteran has a diagnosis of nicotine dependence.

4.  The record does not contain competent evidence of a nexus 
between a current asbestosis disability and injury or disease 
during the veteran's active service, including exposure to 
asbestos during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD, 
claimed as due to in-service smoking of tobacco, is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
arteriosclerotic peripheral vascular disease, claimed as due 
to in-service smoking of tobacco, is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The claim of entitlement to service connection for 
asbestosis is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The three elements of 
a well-grounded claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for COPD and 
arteriosclerotic peripheral vascular disease, claimed as the 
result of in-service smoking of tobacco, and for asbestosis 
are not well grounded.  Although the RO did not specifically 
state that it denied these claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claims because 
they are not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claims included, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC).  The discussion below informs the veteran of the 
types of evidence lacking, and which he should submit for a 
well-grounded claim.  Unlike the situation in Robinette, the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

I.  COPD and Peripheral Vascular Disease due to In-service 
Tobacco Use

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service. See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim for service connection for COPD and 
peripheral vascular disease, claimed as due to tobacco use in 
service, in May 1994.  Cf. 38 U.S.C.A. § 1103 (West Supp. 
1999), which applies to claims received by VA after June 9, 
1998, and which provides that, notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of title 38 
United States Code on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - The Board 
notes that the veteran has current disability from COPD and 
peripheral vascular disease.  Diagnoses of both COPD and 
arteriosclerotic peripheral vascular disease are contained in 
reports of VA examinations conducted in July 1995.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - it is neither 
contended nor shown that either COPD or peripheral vascular 
disease was present during the veteran's active service.  
Rather, it is contended that these disabilities are due to 
the veteran's use of tobacco - in particular, to smoking - 
during his active military service.  The veteran is competent 
to provide evidence that he smoked tobacco products during 
service; his statements to this effect are sufficient 
evidence for this element of a well-grounded claim.  The 
Board also notes that the RO, in October 1998, invited the 
veteran to submit a medical opinion to the effect that 
nicotine dependence arose in service, and medical evidence of 
a relationship between nicotine dependence and the claimed 
disabilities.  The record does not, however, contain 
competent evidence of a diagnosis of nicotine dependence, 
either in service or currently. 

Both of these claims must fail because the third element of a 
well-grounded claim is lacking.  The record does not contain 
evidence of a nexus between current disability and injury or 
disease - whether tobacco use or nicotine dependence --during 
service.

In an October 1994 asbestos evaluation report, a private 
pulmonologist noted the veteran's history of smoking one pack 
of cigarettes daily for 35 years, reported a diagnosis of 
asbestosis, and recommended that the veteran stop smoking 
immediately.  The physician did not comment on the 
relationship, if any, between the veteran's smoking of 
tobacco in service and his current lung disease.  

The veteran has also submitted a statement, dated in October 
1998, from H. Bernie Orr, M.D., another private physician.  
Dr. Orr related the smoking history given to him by the 
veteran.  He noted that the veteran was aware that his COPD 
and his peripheral vascular disease were related to his 
smoking, that it is known that it takes many years most of 
the time for these diseases to develop from smoking, and that 
it is well known that there is a correlation between these 
diseases and smoking.  He did not, however, provide an 
opinion that these diseases were due to the veteran's smoking 
during his military service, as opposed to his entire smoking 
history, both during and after military service.  

The Board has considered the entire record, including the 
veteran's testimony during a hearing in September 1998.  The 
veteran testified that he began to smoke tobacco in 1943, 
soon after his entry into service.  He reported that he had 
smoked continuously since that time.  He attributed his 
current disability from COPD to smoking.  He testified that 
he had been told by his physician that his COPD and his 
peripheral vascular disease had been caused by his smoking 
tobacco.

In the absence of evidence that the veteran has the expertise 
to render opinions about the relationship, if any, between 
his smoking of tobacco in service and his development of the 
claimed disabilities, his assertions that there is a causal 
relationship are afforded no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions about what he had been told by his physician 
concerning the relationship between his smoking tobacco and 
his development of COPD and peripheral disease are too 
attenuated and inherently unreliable to constitute the 
medical evidence which is required to support a well-grounded 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

As currently constituted, the record contains no competent 
medical evidence that the veteran's current disability from 
COPD or peripheral vascular disease is related to his smoking 
of tobacco during his active military service.  Therefore, 
the Board concludes that the claim for service connection for 
COPD as a result of in-service smoking of tobacco is not well 
grounded.

II.  Asbestosis

The medical evidence contained in the claims folder tends to 
show that the veteran has some disability from asbestosis.  
An asbestos evaluation summary prepared by a private 
pulmonologist in October 1994 shows that the veteran gave a 
history of asbestos exposure during his post-service 
employment as a welder from 1968 to 1973 and as a pipefitter 
from 1973 to 1980.  X-ray were interpreted to show some 
asbestos-related pneumoconiosis.  Pulmonary function tests 
demonstrated a mild restrictive defect.  The physician 
reported that the findings were consistent with a clinical 
diagnosis of asbestosis in a subject with a history of 
intense industrial exposure to asbestos-containing materials.

The veteran has submitted his synopsis of a training manual 
which addresses safety concerns associated with asbestos 
abatement.  He indicated that the use of asbestos increased 
dramatically during World War II as it was used extensively 
in fireproofing and insulation for war ships.  He also 
asserted that the time between exposure to asbestos and the 
onset of asbestos related diseases may be from 15 to 30 years 
and that one exposure to asbestos may suffice to result in 
disease.

The veteran testified in September 1998 that he was aboard 
Navy ships on several occasions during his military career.  
He estimated that the total time he was aboard such ships was 
approximately two years.  He asserted that he was extensively 
exposed to asbestos while aboard such ships.

The veteran contends that he developed asbestosis as a result 
of exposure to asbestos during his active military service.  
He has submitted some service personnel records which 
indicate that he spent some time aboard U.S. Navy ships 
during his service.  The veteran does not contend, nor does 
the record otherwise show, that during his active military 
service his responsibilities included the application or 
removal of asbestos from ships.  Rather, he contends that his 
presence aboard ships resulted in sufficient exposure to 
asbestos to cause his asbestosis.  In the absence of evidence 
that the veteran has the expertise to render opinions about 
the causal relationship between possible shipboard exposure 
to asbestos and his current disability from asbestosis, his 
assertions are afforded no probative weight.  See Espiritu, 
supra.

To support a well-grounded claim, the veteran must submit 
competent medical evidence that his current disability from 
asbestosis is related to exposure to asbestos during his 
active military service.  The record, as currently 
constituted, contains no such evidence.  The veteran 
assertions that he has asbestosis and that he was aboard Navy 
ships during his active military service is insufficient to 
satisfy the third element of the Caluza analysis, that is, 
competent medical evidence of a nexus between current 
disability and an in-service disease or injury.  As the 
evaluation report of the pulmonologist does not discuss in-
service exposure to asbestos, it is insufficient to satisfy 
the nexus requirements of Caluza.  The veteran's synopses of 
medical treatises and other sources of information about 
asbestos exposure do not address his particular case.  Such 
evidence is not sufficient to support a well grounded claim.  
Therefore, the Board concludes that the claim of entitlement 
to service connection for asbestosis is not well grounded.


ORDER

Service connection for COPD and arteriosclerotic peripheral 
vascular disease, claimed as due to in-service smoking of 
tobacco, and for asbestosis, is denied.


REMAND

Effective November 7, 1996, regulations concerning the 
evaluation of mental disorders were revised.  It is apparent 
from the October 1993 statement of the case (SOC) and the 
July 1994 supplemental statement of the case (SSOC), the RO 
evaluated the veteran's disability from his neuropsychiatric 
disorder using the former rating criteria.  Furthermore, the 
Board is of the opinion that a VA psychiatric examination is 
necessary to properly evaluated the veteran's symptoms in the 
context of the revised regulations.  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

The Board also notes that this issue involves a situation 
similar to that in Fenderson v. West, 12 Vet. App. 119 
(1999), in which the Court held that the RO had never issued 
a SOC or SSOC concerning an appeal from an initial rating 
assigned at the grant of service connection, when the SSOC 
"mistakenly treated the ... claim as one for an '[i]ncreased 
evaluation ...' ... rather than as a disagreement with the 
original rating award, which is what it was."  12 Vet. App. 
at 132 (1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
PTSD.  The RO should obtain and associate 
with the claims folder any pertinent 
records that are not currently part of 
the claims folder.

2.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and degree of disability due to 
service-connected PTSD.  The claims 
folder should be reviewed by the 
examiner.  The examiner should comment 
specifically about which, if any, of the 
symptoms listed in the revised general 
rating formula for mental disorders are 
present.

3.  The RO should consider whether the 
rating criteria in effect before or after 
November 7, 1996, are more favorable to 
the veteran, and should reevaluate the 
veteran's PTSD using the rating criteria 
that are more favorable to him.  

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
SSOC, which should include the revised 
rating criteria and which should phrase 
the issue consistent with Fenderson, and 
give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






